A072A
(Rev.s/az)

 

In the United States Distcict Court
fork the Southern District of Georgia
Waycross Division

JANE DOE,
Plaintiff,
V. NO. 5:19-CV~0005

PIERCE COUNTY, GEORGIA; HOLDEN
BRANT; individually and in his
official capacity; RAMSEY
BENNETT, individually and in
his official capacity; DAVID
O'NEAL, individually and in his
official capacity; and JOHN
DOES l-lO, individually and in
their official capacities,

Defendants.

 

QRB

Before the Court are Defendants Pierce County, Georgia’s,
Ramsey Bennett’s, and David O’Neal’s Motion to Dismiss, dkt. no.
9, and Defendant Holden Brant’s Motion to Dismiss, dkt. no. 14.
While these motions have been fully briefed and are ripe for
review, the Court determines, after reviewing Plaintiff Jane Doe’s
Complaint, dkt. no. l, that the Complaint is an improper shotgun
pleading, and therefore, under its own inherent authority to
control the court docket and ensure prompt resolution of lawsuits,
the Court DENIES Defendants’ Motions, dkt. nos. 9, l4, at this

time. Plaintiff shall have LEAVE TO AMEND her Complaint within

 

A072A
(Rev.s/sz)

 

FOURTEEN (14) DA!S from the date of this Order. If Plaintiff
chooses to file an amended complaint, she must do so in ACCORDANCE
WITH THIS ORDER .
BACKGROUND

In this case, an unnamed Plaintiff, Jane Doe, filed claims
against the Defendants for harm that she allegedly experienced
while incarcerated at the Pierce County Jail. Specificallyy
Plaintiff alleges that while she was incarcerated at the Pierce
County Jail on or about June 16, 2018, Defendant Holden Brant-a
jailor who worked at the jail-forced Plaintiff to expose parts of
her naked body so that he could photograph her for his own
gratification and then returned a few days later to Plaintiff's
cell at which time he committed rape, sexual battery, assault, and
sexual harassment upon Plaintiff all without Plaintiff’s consent.
Dkt. No. l II lO-lZ. Plaintiff then alleges that she was released
from the jail a few days later, on or about June l9, 2018, and
went to a women's shelter where she was given a “morning after
pill” because she feared that she had become pregnant as a result
of Brant’s unwanted sexual contact. §d; II 15-16. She alleges
that an employee of the shelter notified the Police Chief for the
City of Blackshear that Plaintiff claimed that she had been
sexually assaulted by a guard while incarcerated in the §ierce

County jail. Id. l 17.

 

AO 72A
(Rev. 8/82)

 

The Complaint alleges that this information about the sexual
assault on Plaintiff was relayed to Defendant Ramsey Bennett, the
Pierce County Sheriff, and Defendant David O'Neal, the jail
administrator for Pierce County. ld; ll 18-21. Plaintiff alleges
that neither Bennett nor O'Neal took any action upon hearing this
news. §§; l 22. Then, on or about July 17, 2018, Plaintiff was
arrested again and placed in the Pierce County jail where she was
again sexually assaulted by Brant. §§; ll 23, 25. After this
second assault, Brant was either caught, or he raised suspicions
of another guard, which resulted in an investigation being opened
and Brant being fired and charged with two felony counts of sexual
assault upon an inmate by a law enforcement officer. ld; ll 26-
28.

In her Complaint, filed on January 18, 2019, Plaintiff alleges
causes of action of assault, battery, and negligence (Count I)
against Brant, and claims of “Negligence/Malicious Breach of
Discretionary Duties” (Count II), violations of the Eighth
Amendment (Count III), and violations of the Fourteenth Amendment
(Count IV) against Pierce County, Brant, Bennett, and O'Neal. Dkt.
No. l. On February 15, 2019, Defendants Pierce County, Bennett,
and O'Neal filed their Motion to Dismiss. Dkt. No. 9. On February
28, 2019, Defendant Brant filed his Motion to Dismiss. Dkt. No.

14.

 

A072A
(Rev. 8/82)

LEGAL STANDARD
Federal Rule of Civil Procedure 8(a)(2) requires that in order
to state a claim for relief, a complaint must contain “a short and
plain statement of the claim showing that the pleader is entitled
to relief.” Federal Rule of Civil Procedure lO(b) provides that
A party must state its claims or defenses in numbered
paragraphs, each limited as far as practicable to a
single set of circumstances. A later pleading may refer
by number to a paragraph in an earlier pleading. If doing
so would promote clarity, each claim founded on a
separate transaction or occurrence--and each defense
other than a denial--must be stated in a separate count
or defense.
“Complaints that violate either Rule 8(a)(2) or Rule lO(b), or

both, are often disparagingly referred to as ‘shotgun pleadings.'”

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320

 

(llth Cir. 2015). “The unifying characteristic of all types of
shotgun pleadings is that they fail to one degree or another, and
in one way or another, to give the defendants adequate notice of
the claims against them and the grounds upon which each claim
rests.” ld; at 1323. For this reason, “[c]ourts in the Eleventh
Circuit have little tolerance for shotgun pleadings” as they “waste
scarce judicial resources, ‘inexorably broaden[ ] the scope of
discovery,’ ‘wreak havoc on appellate court dockets,’ and
‘undermine[ l the public’s respect for the courts.’” Vibe Micro,

Inc. v. Shabanets, 878 F.3d 1291, 1295 (llth Cir. 2018) (citations

 

 

omitted).

 

A072A
(Rev.s/sz)

 

The Eleventh Circuit has described four main types or
categories of shotgun pleadings. The first type is a complaint
containing “multiple counts where each count adopts the
allegations of all preceding counts, causing each successive count
to carry all that came before and the last count to be a combination
of the entire complaint.” Weiland, 792 F.3d at 1321. The second
is a complaint that is “replete with conclusory, vague, and
immaterial facts not obviously connected to any particular cause
of action.” ld; at 1322. The third is “one that commits the sin
of not separating into a different count each cause of action or
claim for relief.” ld; at 1323. Finally, the fourth type is a
complaint that alleges “multiple claims against multiple
defendants without specifying which of the defendants are
responsible for which acts or omissions, or which of the defendants
the claim is brought against.” §d;

Furthermore, the Eleventh Circuit has explained that “[a]
district court has the ‘inherent authority to control its docket
and ensure the prompt resolution of lawsuits,’ which includes the
ability to dismiss a complaint on shotgun pleading grounds.” yib§,
878 F.3d at 1295 (citation omitted). The Eleventh Circuit has
recently clarified that in exercising this inherent authority,
“[w]hen a litigant files a shotgun pleading, is represented by
counsel, and fails to request leave to amend, a district court

must sua sponte give him one chance to replead before dismissing

 

AO 72A
(Rev. 8/82)

 

his case with prejudice on non-merits shotgun pleading grounds.”
Id. at 1296. In so doing, “the district court should explain how

the offending pleading violates the shotgun pleading rule so that

»the party may properly avoid future shotgun pleadings.” Id.

DISCUSSION

In this case, the Court, after reviewing Plaintiff's
Complaint, finds that the Complaint is a shotgun pleading, and as
such, the Court does not reach the merits of Defendants’ challenges
to the Complaint in their Motions to Dismiss. In this case,
Plaintiff's Complaint falls into three categories of shotgun
pleadings: it realleges and incorporates all preceding allegations
in each count, it sets forth multiple causes of action under single
counts, and it fails to identify which claims are brought against
which Defendant.

First, every single one of Plaintiff's separate “counts”
begins by stating “Plaintiff re-alleges and incorporates all of
the preceding allegations as if set forth herein.” Dkt. No. 1
ll 34, 38, 48, 53, 61, 64. This falls into the first type of
shotgun pleading. Now, incorporating preceding paragraphs is not
always frowned upon in a complaint, such as where a complaint
incorporates certain factual allegations listed in a fact section
into the separate counts. But, what the Eleventh Circuit forbids

is a complaint where “[t]he allegations of each count are

 

AO 72A
(Rev. 8/82)

 

rolled into every successive count on down the line.” Weiland,
792 at 1324.

That is exactly what Plaintiff's Complaint does here. lt is
not just the factual allegations laid out in the section labeled
“Factual Allegations” that are incorporated into each count;
rather, Plaintiff attempts to incorporate the allegations under
each specific count into later counts. This is shown by the fact
that Defendant Brant argues in his Motion to Dismiss that Count
III for violations of the Eighth Amendment contains no allegations
against Brant, which is true. `Dkt. No. 14 at 8-9. In response,
Plaintiff states that Brant’s contention is “simply false, as
Plaintiff continually lists all claims made against every
Defendant in this case” and cites to paragraphs 34-37 of the
Complaint, which are allegations against Brant of Assault and
Battery under Count I. In other words, Plaintiff is relying on
specific allegations listed in previous counts to be rolled into
successive counts. Not only does this strategy lead to a situation
“where most of the counts (i.e., all but the first) contain
irrelevant factual allegations and legal conclusions,” but it also
confuses Defendants as to which facts and claims are being alleged

against which Defendants, as demonstrated by the dispute over the

 

Eighth Amendment claim discussed above. Such a strategy is the
“cardinal sin” of shotgun pleading. Weissman v. Nat'l Ass'n of
7

 

AO 72A
(Rev. 8/82)

 

Sec. Dealers, Inc., 500 F.3d 1293, 1311 (11th Cir.2007) (en banc)
(Tjoflat, J., dissenting).
Second, Plaintiff's Complaint sets forth multiple causes of

action or claims for relief under single counts. Bickerstaff Clay

 

Prods. Co. v. Harris Cnty., 89 F.3d 1481( 1485 n.4 (llth Cir. 1996)
(“The complaint is a typical shotgun pleading, in that some of the
counts present more than one discrete claim for relief.") Count
I includes causes of.action for assault, battery, and negligence.l
Count II is labeled “Negligence/Malicious Breach of Discretionary
Duties.” Within this Count-presumably to attempt to avoid
dismissal on Georgia official immunity grounds-Plaintiff alleges
that Defendants breached ministerial duties or in the alternative
maliciously breached discretionary duties. Plaintiff lists out
multiple different types of duties that were allegedly breached
and also includes allegations of negligent hiring and supervision,
negligent implementation of policies, and vicarious liability.
Count IV is labeled “42 U.S.C. § 1983 - Violation of Plaintiff's
Fourteenth Amendment Rights Under the United State [sic]
Constitution.” This Count includes claims for not protecting
inmates “which shows a reckless disregard of proper law enforcement
procedures which shocks the conscience,” deliberate indifference,

and supervisory and/or municipal liability for policies or customs

 

1 The Court also notes for the record that despite Count I's label, it does not
mention any allegation or element of negligence. Dkt. No. l ll 35-37.

8

 

AO 72A
(Rev. 8/82)

 

that violated the Plaintiff's constitutional rights. These poorly
organized counts make it difficult for Defendants to be on notice
of what specific causes of action are being pursued against them
with respect to which count in the Complaint.

Finally, Plaintiff's Complaint fails to identify which
Defendants are being sued with respect to which claims. While it
is true that Plaintiff lists at the top of each count which
Defendants that count is being alleged against, in the body of
each count, Plaintiff fails to describe to what extent or how that
count is being alleged against certain Defendants, The clearest
example is Defendant Brant. While Count I is only against him,
Counts II, III, and IV are against all four Defendants, In Counts
II, III, and IV, Plaintiff alleges violations such as Defendants
being on notice of Brant’s danger to female inmates, failing to
train or supervise, negligence in hiring or training Brant, and
other supervisory-like claims. The problem with these allegations
is that it is unclear if they are all alleged against each of the
four Defendants, as the title to each Count says, or if they are
only against certain Defendants in different respects. For
instance, Plaintiff cannot allege that Brant failed to supervise
himself, but based on the wording and organization of the
Complaint, that is exactly the type of allegation that the

Complaint presents. This organization and failure to specify which

 

AO 72A
(Rev. 8/82)

claims are alleged against which Defendants magnifies the notice
problems discussed thus far.

For these reasons, the Court finds that Plaintiff's Complaint
is a shotgun pleading. As such, Plaintiff must be given one chance
to amend her Complaint to remedy these issues in accordance with
this Order.

The Court will also discuss one other issue relevant to
Plaintiff's Complaint at this juncture. Plaintiff is unnamed as
“Jane Doe” as the case currently stands. While the Eleventh
Circuit has recognized that parties can proceed anonymously in
certain rare cases and has established factors for determining
when such anonymity should be allowed, the proper procedure in
this Circuit is for a party to file a motion for leave to proceed

anonymously. Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

 

678, 685 (llth Cir. 2001) (“[C]ourts have carved out a limited
number of exceptions to the general requirement of disclosure,
which permit plaintiffs to proceed anonymously . . . where the
plaintiff has a substantial privacy right which outweighs the
customary and constitutionally-embedded presumption of openness in

judicial proceedings.” (citations omitted)); See Freedom From

 

Religion Found., Inc. v. Emanuel Cty. Sch. Sys., 109 F. Supp. 3d

 

1353, 1356-57 (S.D. Ga. 2015) (ruling on plaintiff's motion for

leave to proceed anonymously); United States ex rel. Locklear v.

 

Medixx Transp., LLC, No. CV617-139, 2018 WL 3419272, at *1 (S.D.

 

 

10

 

AO 72A
(Rev. 8/82)

 

Ga. July 13, 2018) (ruling on party’s motion to maintain seal);

Doe v. Swearingen, No. 18-24145-CIV, 2019 WL 95548, at *2 (S.D.

 

Fla. Jan. 3, 2019) (ruling on plaintiff's motion to proceed

anonymously); Doe v. Family Dollar Stores, Inc., No. 1:07-CV-1262-

 

TWT-CCH, 2007 WL 9706836, at *4 (N.D. Ga. Oct. 17, 2007) (ruling
on plaintiff's motion to seal and proceed anonymously). Merely
deciding to proceed anonymously without first seeking leave of the
Court violates Federal Rule of Civil Procedure 10(a), which
requires that the title of the complaint “name all the parties” or
Federal Rule of Civil Procedure l7(a), which provides that “[a]n
action must be prosecuted in the name of the real party in
interest.”2 Therefore, if Plaintiff decides to file an amended
complaint after this Order, it must either include the Plaintiff's
name or file, along with the amended complaint} a motion for leave
to proceed anonymously.
CONCLUSION

For these reasons, Defendants’ Motions to Dismiss, dkt. nos.
9, 14, are DENIED at this time. Plaintiff shall have LEAVE TO
AMEND the Complaint, dkt. no. 1, within FOURTEEN (14) DAYS from
the date of this Order. If Plaintiff decides to file an amended

complaint, she must do so in ACCORDANCE WITH THIS ORDER.

 

3 The Court also notes that “failing to bring an action in the name of the real
party in interest” or otherwise filing a complaint anonymously, “does not
immediately and automatically divest a district court of jurisdiction.” Doe v.
Barrow Cty., 219 F.R.D. 189, 192 (N.D. Ga. 2003).

11

 

AO 72A
(Rev. 8/82)

 

SO ORDERED, this lst day of May, 2019.

 

HONY'LISA GoDBsY wooD, JUDGE
UNITED sTATEs D:sTRIcT coURT
soUTHERN DISTRICT oF GEoRGIA

12

 

